Name: 86/204/EEC: Decision of the European Parliament of 18 April 1986 granting a discharge to the Commission in respect of the financial management of the fifth European Development Fund for the financial year 1984
 Type: Decision
 Subject Matter: nan
 Date Published: 1986-06-04

 Avis juridique important|31986D020486/204/EEC: Decision of the European Parliament of 18 April 1986 granting a discharge to the Commission in respect of the financial management of the fifth European Development Fund for the financial year 1984 Official Journal L 150 , 04/06/1986 P. 0029 - 0030*****DECISION OF THE EUROPEAN PARLIAMENT of 18 April 1986 granting a discharge to the Commission in respect of the financial management of the fifth European Development Fund for the financial year 1984 (86/204/EEC) THE EUROPEAN PARLIAMENT, - having regard to the Treaty establishing the European Economic Community, - having regard to the second ACP-EEC Convention of LomÃ © (1), - having regard to the balance sheets and accounts of the European Development Funds for the 1984 financial year (COM(85) 207 final), - having regard to the Court of Auditors' report on the financial year 1984 accompanied by the replies of the institutions (2), - having regard to the Council recommendation concerning the granting of this discharge (Doc. C 2-4/86), - whereas the Treaty of 22 July 1975 empowers the European Parliament to grant a discharge in respect of the financial activities of the Community, - having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Development and Cooperation (Doc. A 2-10/86), 1. Grants the Commission a discharge in respect of the financial management of the fifth European Development Fund in the financial year 1984 on the basis of the following amounts: Revenue 756 019 343 ECU Expenditure 509 469 524 ECU 2. Presents its remarks in the resolution accompanying this Decision; 3. Instructs its President to forward this Decision and the resolution containing its remarks to the Commission, the Council, the Court of Auditors and the European Investment Bank, and to arrange for its publication in the Official Journal of the European Communities (L series). 1.2 // The Secretary-General // The President // Enrico VINCI // Pierre PFLIMLIN (1) OJ No L 347, 22. 12. 1980, p. 1. (2) OJ No C 326, 16. 12. 1985, p. 1. RESOLUTION containing the remarks accompanying the Decisions granting a discharge in respect of the financial management of the second, third, fourth and fifth European Development Funds for the financial year 1984 THE EUROPEAN PARLIAMENT, - having regard to Article 206b of the Treaty establishing the European Economic Community, - having regard to Articles 67 and 70 respectively of the Financial Regulations applicable to the fourth and fifth European Development Funds, under the terms of which the Commission is required to take all appropriate measures to act on the remarks accompanying the discharge Decision, - whereas under these same Articles the Commission is required to report, at the request of the European Parliament, on the measures it has taken in response to Parliament's remarks and, in particular, on the instructions it has given to the services responsible for the management of the European Development Funds, - deciding to present the remarks referred to in the aforementioned Articles 67 and 70 in the present resolution, which covers all the discharge decisions in respect of the financial management of the European Development Funds for the financial year 1984, - having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Development and Cooperation (Doc. A 2-10/86), 1. Reaffirms its determination to use all the means at its disposal to achieve the inclusion in the budget of the EDF; 2. Calls on the Commission to comply with the remarks made by the Court of Auditors concerning the presentation of accounts, the way commitment and payments are charged to the budget and the management of liquid assets; 3. Believes that the Commission's proposals concerning the financial management of the sixth EDF concerning the interest to be charged on delayed payments and the use of the ECU should put an end to delays by Member States in the payment of their contributions; 4. Calls on the Commission to continue to monitor closely the problems posed by the application of the price variation clauses, so as to ensure that unwarranted profits cannot be made through currency conversions in respect of contracts which have been concluded; 5. Asks the Commission to inform the Parliament of the progress being made with the recruitment of staff for the evaluation of EDF projects as provided for in the 1986 budget; 6. Calls on the Commission, the Court of Auditors and the European Investment Bank, with effect from the entry into force of the sixth EDF, to agree jointly on the procedures for budgetary control in line with the principles laid down by its resolution of 22 October 1985 (1), in respect of the EDF appropriations administered by the European Investment Bank; 7. Is concerned at the lack of rigour in the statistics presented by the ACP States in support of their requests for transfers under Stabex and also at the frequent absence of reports on the utilization of funds; believes that this problem could be resolved if the provisions of the LomÃ © Convention were applied. (1) OJ No C 343, 31. 12. 1985, p. 27.